DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 March 2021 has been entered.  Claims 1-21 are pending.

 Response to Arguments

The objections to Claims 10 and 17 are withdrawn.


The remainder of Applicant's arguments filed 26 March 2021 have been fully considered but they are not persuasive.
Regarding Claim 17.  Applicant argues (pages 11-12) that the prior art does not teach all the structural limitations of Claim 17, therefore the rejection improperly invokes MPEP 2114 “the intended use does not differentiate claimed structure from prior art structure that otherwise teaches all the structural limitations of the claim.  Moreover, Applicant respectfully points to MPEP 2114 (IV), which states that functional language



of performing the recited function because "hardware cannot meet these limitations in the absence of enabling software." In the present case, there is no evidence that Rochford has software that enables the device to gather user input while the device is not being worn or to wirelessly provide the user input to external electronic equipment while the device is not being worn (emphasis added).
The Examiner respectfully disagrees.  As cited above, Applicant argues that MPEP 2114 requires the prior art structure to include “software that enables the device to gather user input while the device is not being worn or to wirelessly provide the user input to external electronic equipment while the device is not being worn”.  Based on their argument, Applicant interprets the claimed structural limitations of Claim 17 to include the intended use of the device, i.e. while the device is not being worn.
Applicant discloses the following regarding the term “not being worn”:

[0020] When the user removes the electronic device from the user's head, the user may still interact with the electronic device by using input-output components that are accessible while the electronic device is not being worn and while the image on the display is not being viewed by the user.  The external input-output components may include buttons, touch screen displays, projectors, and other input-output circuitry.
Components such as these may be mounted on external device surfaces that are accessible when the electronic device is resting on a table top or is otherwise not being worn on the user's head.  In some configurations, the external input-output components can also be used by the user or by others while the electronic device is being worn by the user.  For example, an external display on the electronic device may present content that is viewed by others while the user is viewing content with an internal user-viewable display.  The electronic device may be a stand-alone head- mounted device and/or may be a head-mounted device that interacts with external electronic equipment (emphasis added).


Regarding the first limitation.  The structure required is construed as “an input device coupled to an exterior surface of the housing that is configured to gather user input”.  The additional limitation “while the head-mountable device is not being worn” is construed as one of the intended uses of the head-mountable device.  Based on Applicant’s disclosure in [0020] the structure required to gather user input while the head-mountable device is not being worn is “an input device mounted on external device surfaces that are accessible when the electronic device is resting on a table top or is otherwise not being worn on the user's head”.  The first limitation already requires “an input device coupled to an exterior surface of the housing”.  A prior art structure comprising “an accessible input device coupled to an exterior surface of the housing that is configured to gather user input” also teaches “an input device coupled to an exterior surface of the housing that is configured to gather user input while the head- mountable device is not being worn” because Applicant discloses [0020] an accessible external input device is capable of receiving user input while the head-mountable device is not being worn.


In summary, the prior art structural limitations required to teach the Claim 17 limitations that include the intended use of “the head-mountable device is not being worn” limitations one and two are an external input device accessible when the head- mountable device is resting on a tabletop and a controller capable of wirelessly transmitting user input to external electronic equipment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rochford (2017/006850) in view of Sako (US 2018/0003983).  All reference is to Rochford unless otherwise indicated.

Regarding Claim 1 (Currently Amended), Rochford teaches an electronic device, comprising:
a housing [fig. 1 @106c];
head-mounted support structures [fig. 1 @102] coupled to the housing [fig. 1 @106c] [¶0071, “the head-mounted image display device 1 is equipped with a mounting unit (not illustrated) that mounts the relevant device 1 to the user's head or face”];
a first display [fig. 1 @108] in the housing that is configured to present an image to a user [¶0020];
a second display [fig. 1 @110] on an external surface [fig. 1 illustrates claimed structure] of the housing; and
control circuitry [fig. 2 @218] configured to receive user input [fig. 2 illustrates external touch screen coupled to HMD controller 218, ¶0022 teaches that the inner and outer display can be formed from two smart phones configured as the internal and external HMD display.  It is well known in the art that a modern smartphone touchscreen touch display were the touch portion covers the entire display], wherein 
the control circuitry [fig. 2 @218] adjusts the content on the second display [fig. 1 @110 external display] based on the user input [touch input received on touchscreen (fig. 2 @216)] on the second display [Rochford: Original Claim 1 teaches external information is displayed on the external display and internal information is displayed on the internal display, Original Claim 2 teaches, “the processor is further configured to include information based upon touch input information received from the touch sensitive device in one or both of the internal information and the external information”]
a lens, a first display that is configured to present an image to an eye box through the lens, display content on a second display when the first display is not presenting images and while the head-mounted support structures are not being worn
Sako teaches a lens [¶0069, “A display image of the internal display units is viewed by the user as an enlarged virtual image by transmitting through virtual image optical units”; the optical unit enlarges the image and is construed equivalent to a lens],
a first display [fig. 2 @internal display unit] in the housing that is configured to present an image to an eye box [construed as fig. 2 illustrated eye position] through the lens [¶0069],
display content on a second display [fig. 2 @210] when the first display [fig. 2 @internal display unit] is not presenting images [¶0139, “… although omitted from illustration in FIG. 23, if an instruction to turn off the display of the internal image is given while in the Both Images On state, the internal image is turned off, and the state transitions to the Only External Image On state”] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concepts of an optical lens coupling a display image to the eye box of a user and the capability to turn off either display and continue operating the head-mounted device, taught by Sako, into the system taught by Rochford, in order combine a virtual image with a real world view that the users eye can view comfortably and reduce display power consumption by turning either the internal or the external display off when both are not required.  
receiving user input on the second display while the first display is not displaying images and controlling the second display while the head-mounted structures are not being worn
Rochford teaches an external display and an external touch input device are provided to enable communications between the person wearing the head-mounted device and a person not wearing the head-mounted device [¶0012].  If the person entering data on the touch device which causes the HMD system to perform some functionality then the user of the HMD system is not the wearer of the HMD then that non-wearer becomes, temporarily, a user of the HMD system and the user input is gathered while the HMD is not being worn.  The received user input is then wirelessly provided to the host system.  Considering the HMD non-wearer as the temporary user, Richford also teaches providing the user input wirelessly to the remote device while the head-mountable device is not being worn.
Alternatively, as discussed in the response to arguments section of this Office Action, MPEP 2114 “the intended use does not differentiate claimed structure from prior art structure that otherwise teaches all the structural limitations of the claim.  The structural limitation necessary to receive user input while the head-mountable device is not being worn is the input device be located on an external portion of the head-mountable device which is taught by Rochford.  There are no specific structural limitations necessary to transfer a received touch input signal to the HMD controller, then the HMD transmitter, then the remote device receiver, and the remote device controller.  The internal system functionality is independent of the wearing state of the 

Regarding Claim 2 (Original), Rochford in view of Sako teaches the electronic device defined in Claim 1, wherein
the second display [fig. 1 @110] comprises a sensor selected from the group consisting of: a touch sensor that overlaps an array of pixels [¶0022, “In some embodiments, the internal display 108 and/or the external display 110 is a smart phone, personal digital assistant (PDA), or other suitable standalone wired or wireless device”; The Examiner takes Official Notice that it is well known in the smart phone art to cover the entire display pixel area with a touch sensor] and a force sensor [alternate limitation not addressed], wherein 
the control circuitry comprises wireless communications circuitry that is configured to communicate with external electronic equipment [fig. 2 @204; ¶0039 teaches the host system 204 executes the visualization program and the functionality of the system and the controller 218 is communicatively coupled to a host system 204 via one or both of a wireless communication link 220 and/or a wired communication link 222”], and wherein 
the control circuitry is configured to gather input for the external electronic equipment using the sensor [Original Claim 7: “a touch sensitive device mechanically 

Regarding Claim 3 (Original), Rochford in view of Sako teaches the electronic device defined in Claim 1 wherein 
the electronic device comprises a projector display that is configured to project visual content onto a surface [Sako: ¶0100.  “The projection optical unit 514 enlarges and projects a real image of the external image displayed on the external image display panel 512 onto a wall or the like (not illustrated) near the head-mounted image display device 1 (as above)”].

Regarding Claim 4 (Original), Rochford in view of Sako teaches the electronic device defined in Claim 1, wherein
the electronic device [fig. 1 @100] is configured to removably receive a removable handheld electronic device [¶0022, “the internal display 108 and/or the external display 110 is a smart phone, personal digital assistant (PDA), or other suitable standalone wired, or wireless device.  Such a device may be removably coupled to the headpiece 102, enabling the standalone device to be used for other purposes when not being used as a part of HMD 100”].

Claim 5 (Original), Rochford in view of Sako teaches the electronic device defined in Claim 4 wherein 
the head-mounted support structures [ fig. 1 @102] are configured to removably receive the removable handheld electronic device [¶0022, “the internal display 108 and/or the external display 110 is a smart phone, personal digital assistant (PDA), or other suitable standalone wired, or wireless device.  Such a device may be removably coupled to the headpiece 102”].

Regarding Claim 6 (Currently Amended), Rochford in view of Sako teaches the electronic device defined in Claim 1 further comprising
a movable member [smart phone housing] that is coupled to the housing [¶0022 teaches smart phone removably coupled to fig. 1 @102] and 
is configured to move relative to the housing between a stored position [fig. 1 @110] fixed on and a deployed position [removed from fig. 1 (not illustrated construed from removably coupled)], wherein
 the electronic device [fig. 1 @100] comprises an electrical component [¶0035 touch screen] on the movable member that is configured to gather additional user input [¶0022 and ¶0035 teach smart phone touch screen]

Regarding Claim 7 (Original), Rochford in view of Sako teaches the electronic device defined in Claim 6 wherein
 the electrical component comprises a keyboard [¶0022 and ¶0035 teach smartphone touchscreens; The Examiner takes Official Notice that it is well known in 

Regarding Claim 8 (Original), Rochford in view of Sako teaches the electronic device defined in Claim 6 wherein
the electrical component comprises a touch screen display [¶0022 and ¶0035 teach smartphone touchscreens].

Regarding Claim 9 (Original), Rochford in view of Sako teaches the electronic device defined in Claim 1 wherein 
the second display [fig. 1 @110] comprises a touch sensitive display [¶0022 and ¶0035], the electronic device further comprising 
a proximity sensor [fig. 1 @114] configured to gather air gesture input [¶0029 teaches external sensor 114 is a camera; ¶0028 teaches 114 recognizes gesture input]

Regarding Claim 10 (Previously Presented), Rochford in view of Sako teaches the electronic device defined in Claim 1 wherein the first display [fig. 1 @101] comprises an inner display [fig. 1 illustrates], wherein 
the second display [fig. 1 @110] comprises an outer display [fig. 1 illustrates], and wherein 
the control circuitry [fig. 2 @216] is configured to use an inner display to display an image [construed as 3D information] while using an outer display to display content [construed as 2D version of 3D image; ¶0023, “a system according to the disclosure displays external information on the external display 110 that is a 2D version of the 3D internal information displayed on the internal display 108”].

Regarding Claim 11 (Original), Rochford in view of Sako teaches the electronic device defined in Claim 10 wherein 
the control circuitry is configured to display a given image simultaneously on the first display and the second display [Sako: ¶0014, “… an input operation by the user on the input operating unit, causes at least one of a same image as the internal image, a different image from the internal image, information about a surrounding environment, or a current status of the user to be displayed as the external image, or causes the external image to be displayed as the internal image”].

Regarding Claim 12 (Original), Rochford in view of Sako teaches the electronic device defined in Claim 10 wherein 
the content displayed on the second display [2D image] is associated [¶0023] with the image displayed on the first display [3D version of 2D image].

Regarding Claim 13  (Currently Amended), Rochford teaches an electronic device, comprising:
a housing [fig. 1 @106c];
head-mounted support structures [fig. 1 @102] coupled to the housing [fig. 1 @106c; ¶0071, “the head-mounted image display device 1 is equipped with a mounting unit (not illustrated) that mounts device 1 to the user's head or face”];
a display in the housing [fig. 1 @108, displays internal information] that is configured to present an image to a user [¶0020];
a sensor that detects finger input [fig. 1 @116, ¶0018]; and 
control circuitry [fig. 2 @218] configured 
to adjust the display content on the image presented to the user [construed as adjust the internal information which is the display content presented to the user on internal display (fig. 1 @108)] based on the finger input [Rochford: Original Claim 1 teaches external information is displayed on the external display and internal information is displayed on the internal display, Original Claim 2 teaches, “the processor is further configured to include information based upon touch input information received from the touch sensitive device in one or both of the internal information and the external information”, construed as the touch (finger) input changes the information contained in the internal and external displays] 
Rochford does not teach a lens; the display image is presented to an eye box through the lens; a display projector; control circuitry configured to display content on a surface using the display projector and adjust the display content on the surface based on the finger input
Sako teaches a lens [¶0069, “A display image of the internal display units is viewed by the user as an enlarged virtual image by transmitting through virtual image optical units”; the optical unit enlarges the image and is construed equivalent to a lens];  
a display image [fig. 2 @internal display unit] presented to an eye box [construed as fig. 2 illustrated eye position] through the lens [¶0069]; 
a display projector [fig. 5 @514];
 control circuitry configured to display content on a surface using the display projector [¶0100.  “The projection optical unit 514 enlarges and projects a real image of the external image displayed on the external image display panel 512 onto a wall or the like (not illustrated) near the head-mounted image display device 1 (as above)”] and adjust the display content on the surface [Rochford teaches adjusting the internal and external display content using finger input] based on the finger input [¶0094, “projection optical unit 514 enlarges and projects a real image of the external image displayed on the external image display panel 512 onto a wall”; ¶0053, “the head-mounted image display device 1 may also be utilized as a compact projector. FIG. 34 illustrates a display image of the head-mounted image display device 1 being projected onto a wall (for the case in which the internal image and the external image are the same)”, the internal image and the external image are changed by finger input, the external image, changed by the finger input, is projected on the surface]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concepts of an optical lens coupling a display image to the eye box of a user and the capability to project an internal image onto a surface, taught by Sako, into the system taught by Rochford, in order combine a virtual image with a real world view that the users eye can view comfortably and project internal images onto a surface for viewing by multiple people in addition to the user.

Claim 14 (Original), Rochford in view of Sako teaches the electronic device defined in Claim 13 further comprising
a sensor [¶0035, “where the HMD 100 includes a touch sensitive device (TSD) 116, a system according to the disclosure receives touch input information from the TSD 116] that gathers user finger input as a user's finger interacts [Original Claim 7: “a touch sensitive device mechanically coupled to the headpiece and communicatively coupled to the controller, wherein the controller is further configured to include information based upon touch input information received from the touch sensitive device in one or both of the internal information and the external information”]
with the displayed content on the surface [¶0022, “In some embodiments, the internal display 108 and/or the external display 110 is a smart phone, personal digital assistant (PDA), or other suitable standalone wired or wireless device.  Such a device may be removably coupled to the headpiece 102, enabling the standalone device to be used for other purposes when not being used as a part of HMD 100].

Regarding Claim 15 (Original), Rochford in view of Sako teaches the electronic device defined in Claim 13 wherein 
the control circuitry is configured to display the content on the surface with the display projector [Sako: ¶0100.  “The projection optical unit 514 enlarges and projects a real image of the external image displayed on the external image display panel 512 onto a wall or the like (not illustrated) near the head-mounted image display device 1 (as above)”] while the image is not being displayed on the display [Sako: ¶0139, “… although omitted from illustration in FIG. 23, if an instruction to turn off the 

Regarding Claim 16 (Original), Rochford in view of Sako teaches the electronic device defined in Claim 13 wherein 
the control circuitry is configured to display the content on the surface with the display projector while the image is being displayed on the display [Sako: fig. 23 teaches a state with internal and external images on; fig. 34 and ¶0093 teaches the display projector projects the external display image and the internal and external images are the same].

Regarding Claim 17 (Previously Presented), Rochford teaches a system, comprising: 
a head-mountable device [fig. 1 @100], comprising:
a housing [fig. 1 @106c] having a head-mounted support structure [fig. 1 @102];
a display [fig. 1 @108] coupled to the housing [fig. 1 @106c] that is configured to display an image to a user [¶0020] 
an input device coupled to an exterior surface of the housing [fig. 1 @116, ¶0018] that is configured to gather user input [construed as the input applied to the touch sensitive device]; and
control circuitry [fig. 2 @218], and
external electronic equipment [fig. 2 @204] that is configured to communicate wirelessly with the head-mountable device [fig. 2 illustrates HMD 202 coupled via wireless links 220 and 224 with host system 204 and external device 206], wherein 
the control circuitry of the head-mountable device [fig. 2 @218] has wireless communications circuitry [fig. 2 @220] configured to wirelessly provide the user input [Rochford teaches system functionality includes touch input modifying the information displayed on the internal display and system functionality is performed by the host system.  The user/touch input is passed wirelessly from the HMD to the host system which executes the described system functionality, ¶0035, “... the touch input information may be interpreted as identifying a portion of the displayed information to examine more closely.  In either case, the system modifies the internal information accordingly”, ¶0039, “In other embodiments, the controller 218 does not have sufficient processing power to execute a visualization program and provide all functionality of a system according to the disclosure.  In such embodiments, the controller 218 is communicatively coupled to a host system 204 via one or both of a wireless communication link 220 and/or a wired communication link 222 … In such embodiments, the host system 204 executes the visualization program and the functionality of the system according to the disclosure”] to the external electronic equipment [fig. 2 @204] 
Rochford does not teach a lens coupled to the housing; the display configured to display an image through the lens to an eye box, the input device is configured to gather user input and provide the user input to external electronic equipment while the head-mountable device is not being worn 
Sako teaches a lens [¶0069, “A display image of the internal display units is viewed by the user as an enlarged virtual image by transmitting through virtual image optical units”; optical units that enlarge image equivalent to lens] coupled to the housing [fig. 2 teaches lens inside enclosure 1 is physically supported directly by enclosure 1 or indirectly by a component that is supported by enclosure 1; direct or indirect physical support is construed as coupled]; 
a display [fig. 2 @internal display unit] configured to display an image [¶0069, “A display image of the internal display units is viewed by the user as an enlarged virtual image by transmitting through virtual image optical units] though the lens to an eye box [¶0069 teaches user in fig. 2 views entire display image, eye box is construed as pair of volumes between each fig. 2 virtual image optical unit and a corresponding eye]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of an optical lens coupling a display image to the eye box of a user, as taught by Sako, into the system taught by Rochford, in order combine a virtual image with a real world view that the users eye can view comfortably
Rochford in view of Sako does not teach the input device is configured to gather user input and provide the user input to external electronic equipment while the head-mountable device is not being worn 
Rochford teaches an external display and an external touch input device are provided to enable communications between the person wearing the head-mounted device and a person not wearing the head-mounted device [¶0012].  If the person 
Alternatively, as discussed in the response to arguments section of this Office Action, MPEP 2114 “the intended use does not differentiate claimed structure from prior art structure that otherwise teaches all the structural limitations of the claim.  The structural limitation necessary to receive user input while the head-mountable device is not being worn is the input device be located on an external portion of the head-mountable device which is taught by Rochford.  There are no specific structural limitations necessary to transfer a received touch input signal to the HMD controller, then the HMD transmitter, then the remote device receiver, and the remote device controller.  The internal system functionality is independent of the wearing state of the head-mounted device.  Therefore since Rochford teaches an externally mounted user input device and a controller that wirelessly transmits the received user input to the external host system, Rochford teaches structure which is functionally identical to the claimed structure and the intended use of the head-mountable device while not being worn does not distinguish Applicant’s device over Rochford in view of Sako.

Claim 18 (Original), Rochford in view of Sako teaches the system defined in Claim 17 wherein
the external electronic equipment comprises an electronic device [fig. 1 @110] selected from the group consisting of: a cellular telephone [¶0022, “In some embodiments, the internal display 108 and/or the external display 110 is a smart phone, personal digital assistant (PDA), or other suitable standalone wired or wireless device”], a computer, and a gaming system [alternate limitations not addressed].


Regarding Claim 19 (Original), Rochford in view of Sako teaches the system defined in Claim 18 wherein
the head-mountable device [fig. 1 @100] has an externally  viewable display [fig. 1 @110, ¶0022] and wherein
the input device comprises a touch sensor [¶0018, “A touch sensitive device (TSD) 116 may be mounted to the headpiece 102] that overlaps the externally viewable display [¶0022 teaches the outer and/or inner display may comprise smart phones.  The Examiner takes Official Notice that it is well known in the smart phone art to overlap the entire display surface with a touch sensor].

Regarding Claim 20 (Original), Rochford in view of Sako teaches the system defined in Claim 19 wherein
the externally viewable display [fig. 1 @110] is on a front side of the housing [fig. 1 teaches] and wherein
the external electronic device is configured [construed as capable] to receive   the user input [¶0018, “A touch sensitive device (TSD) 116 may be mounted to the headpiece 102”; ¶0022, “In some embodiments, the external display 110 is a smart phone”] while the head-mountable device is not being worn [construed as an intended use limitation which is considered inherent in a prior art device that teaches the claimed structure], the display is not displaying any images through the lens [construed as the internal display is off], and the externally viewable display is displaying content [Sako: ¶0139, “if an instruction to turn off the display of the internal image is given while in the Both Images On state, the internal image is turned off, and the state transitions to the Only External Image On state”].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rochford in view of Sako and Kim (US 2019/0243598).  All references is to Rochford unless otherwise indicated.

Regarding Claim 21 (Previously Presented), Rochford in view of Sako teaches the electrical device defined in Claim 1
Rochford in view of Sako does not teach a second display comprises an in-screen keyboard 
Kim teaches a second display screen [fig. 3 @190a] comprises an in-screen keyboard [fig. 3 @391]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a virtual keyboard into a second display screen, as taught 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 





/Douglas M Wilson/Examiner, Art Unit 2694